DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 13, 14, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al. (hereinafter “Johnson”), US Patent No. 9,164,588, in view of Thoen, US Patent No. 10,079,027.
Regarding claim 1, Johnson teaches an information processing apparatus (fig. 6A) comprising: an information request unit, in a case in which a predetermined trigger signal is detected in a first sensor (fig. 6A, WCD; Accelerometer 412), requesting second detection information based on a signal detected in a second sensor located at a different position from that of the first sensor (fig. 6A, WCD; Accelerometer 612); a local communication unit receiving the second detection information (fig. 6C, FSM); and a processing determination unit determining processing to be executed based on first detection information based on a signal detected in the first sensor and the second detection information (fig. 2A, processor 214).

However, in the same field of endeavor Thoen teaches a sound signal detector including a first and second wireless device (left and right earbuds 302 and 308) wherein the first and second sensors communicate with each other based on user action (see fig. 3 and accompanying text).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Johnson to include the feature of Thoen. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device that reduces power consumption and increases device efficiency.
Regarding claim 2, Johnson teaches wherein the second detection information is a part of the signal detected in the second sensor (figs. 6A-6C, Accelerometer 612).
Regarding claim 3, Johnson teaches wherein the second detection information is information obtained by performing arithmetic processing on the signal detected in the second sensor (figs. 6A-6C and accompanying text).
Regarding claim 4, Johnson teaches wherein the second detection information has a smaller data amount than the first detection information (figs. 6A-6C; A1-A2).
Regarding claim 13, Johnson teaches wherein the local communication unit performs wireless communication (fig. 2A and accompanying text).
Regarding claim 14, Johnson teaches wherein the first sensor and the second sensor are provided in different housings (fig. 6B).

Regarding claim 17, Johnson teaches wherein the first sensor and the second sensor are acceleration sensors (fig. 6B, sensors 412 and 612).
Regarding claim 18, Johnson teaches wherein the local communication unit ends reception of the second detection information in a case in which the determination by the processing determination unit ends or in a case in which a predetermined period has elapsed (fig. 6A and accompanying text).
Regarding claim 19, it is a method of claim 1 and is rejected on the same grounds presented above.
Regarding claim 20, it is a program of claim 1 and is rejected on the same grounds presented above.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Thoen (see above), in view of Fujimoto et al. (hereinafter “Fujimoto”), JP2014086038.
Regarding claims 5-8, Johnson and Thoen fail to explicitly teach temporarily storing information based on the first and second sensors.
However, in the same field of endeavor, Fujimoto teaches storing in order the acquired acceleration data for each of the first acceleration sensor and the second acceleration sensor based on history data (see [0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Johnson to include the memory feature of Fujimoto. As such, .
Claims 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Thoen (see above), in view of Abrahamsson et al. (hereinafter “Abrahamsson”), US Pub. No. 2012/0114132.
Regarding claims 9-12, Johnson and Thoen fail to explicitly teach recognizing and classifying various gestures based on a trigger signal.
However, in the same field of endeavor, Abrahamsson teaches recognizing a plurality of types of head movements (gestures) of the user by mounting a sensor on each of the casings (earphones) worn in the right and left ear of the user ([0069-0088], figs. 1-4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Johnson to incorporate the feature of Abrahamsson. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased efficiency.
Regarding claim 15, Abrahamsson teaches wherein the first sensor and the second sensor are provided in the housings worn on a right ear and a left ear, respectively (figs. 1-2).
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622